Citation Nr: 0433555	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to assignment of a higher rating for service-
connected diabetes associated with herbicide exposure, 
currently rated as 20 percent disabling.

3.  Entitlement to assignment of a compensable rating for 
service-connected residuals of fracture of proximal first 
left metatarsal.

4.  Entitlement to assignment of a compensable rating for 
service-connected night blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in February 1974.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in October 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service. 

2.  The veteran's service-connected diabetes associated with 
herbicide exposure requires insulin and a restricted diet, 
but not regulation of activities. 

3.  The veteran's service-connected residuals of fracture of 
proximal first left metatarsal are manifested by moderate 
pain. 

4.  The veteran's service-connected night blindness is 
productive of some active pathology, but any impairment of 
visual acuity is due to a nonservice-connected disorder.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes associated with herbicide exposure have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7913 (2004). 

3.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected residuals of fracture of proximal first left 
metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5284 
(2004). 

4.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected night blindness have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6009 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2001 RO 
letters, the February 2002 rating decision, and the August 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
June 2001 letters, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the June 2001 VCAA letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in June 2001, prior to the RO's decision to deny 
the claim in February 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes some service medical 
records, private medical records, VA medical records and VA 
examinations.  The Board notes that no VA examination 
provided an etiology opinion regarding the veteran's 
hypertension.  However, since there is no evidence of 
hypertension or elevated blood pressure reading in-service 
and the veteran's diagnosis was several years after service, 
the Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  After the veteran received the VCAA letters 
he sent private medical records to be included in the file 
for review demonstrating his understanding of his right to 
submit additional evidence.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with the claims.

Criteria and Analysis

Hypertension

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of service medical records does not reveal any 
diagnosis of hypertension or any consistently elevated blood 
pressure readings.  The veteran had several blood pressure 
readings during annual medical examinations in-service during 
this period.  All of the veteran's blood pressure readings, 
on six different occasions, were within normal limits.  In 
fact, at the time of his retirement examination in September 
1973, the veteran expressly denied having high or low blood 
pressure.  Clinical examination at that time revealed a blood 
pressure reading of 120/76, and the veteran's cardiovascular 
system was evaluated as normal.  

There are several post-service medical records contained 
within the file.  There are medical records from Wichita 
General Hospital, Carswell, Sheppard, and Lackland AFB, 
Texas, and Palo Pinto Hospital, Mineral Wells, Texas, from 
January1993 through March 2001 which indicate treatment for 
hypertension.  VA treatment records from February 2001 
through September 2002 also reflected reports of 
hypertension.  Private treatment records from September 2000 
through September 2002 likewise reflected hypertension.  The 
earliest report of hypertension in the record are medical 
records from January 1993, where elevated blood pressure 
readings were recorded and a diagnosis of hypertension 
provided.  There are no medical records prior to January 1993 
contained within the file.  The first medical evidence of the 
veteran's hypertension, therefore, is in January 1993 nearly 
20 years after service.  

The veteran had two VA examinations in October 2001 and in 
April 2003.  At the October 2001 examination, the veteran 
reported that he had elevated blood pressure readings for 25 
years.  At the examination the veteran's blood pressure was 
130/80 and the examiner's impression was essential 
hypertension, controlled, and no disability.  At the April 
2003 examination the veteran's blood pressure was 130/90 and 
138/86 while standing.  The examiner diagnosed essential 
history of hypertension but the veteran's blood pressure is 
currently within normal limits and the veteran stated he is 
not on any blood pressure medication.    

As the veteran currently has normal blood pressure there is 
some question of whether he has a current chronic disability.  
When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  At 
the most recent examination in April 2003 the examiner found 
that the veteran's blood pressure was within normal limits 
without medication and diagnosed only a history of 
hypertension.  

However, assuming that the veteran does suffer from 
hypertension, there is no persuasive evidence of a 
relationship to service.  As already discussed, service 
medical records do not support the veteran's contention that 
hypertension was manifested or diagnosed during service.  The 
veteran's current assertions regarding hypertension during 
service are inconsistent with his own express denial of high 
blood pressure at the time of his September 1973 retirement 
examination.  Moreover, the record does not show evidence of 
hypertension until the early 1990's, many years after 
service.  The Board further notes that the examiner who 
conducted an April 2003 VA examination was of the opinion 
that it was unlikely that the previously diagnosed 
hypertension was related to the recently diagnosed diabetes 
mellitus.  There is therefore no basis for secondary service 
connection under 38 C.F.R. § 3.310. 

The Board is compelled to conclude that the clear 
preponderance of the evidence is against a finding that 
hypertension was manifested during service, within the one-
year presumptive period, or for many years after service.  
The preponderance of the evidence is also against a finding 
that hypertension is secondary to the service-connected 
diabetes.  It follows that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this issue.  38 U.S.C.A. § 5107(b),
    
Diabetes

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
  
The veteran's service-connected diabetes associated with 
herbicide exposure has been rated by the RO under the 
provisions of Diagnostic Code 7913.  Under this regulatory 
provision, a rating of 20 percent is warranted where the 
veteran requires insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A rating of 40 
percent is warranted where the veteran requires insulin, 
restricted diet, and regulation of activities.  A rating of 
60 percent is warranted when the veteran requires insulin, 
restricted diet, and regulation of activities with episodes 
of detoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.    

The veteran suffered a stroke involving paralysis of the left 
side of his head in 1996.  The veteran underwent a craniotomy 
in 2001 to remove an arteriovenous malformation (AVM) and 
almost all of it was removed.   When the veteran was 
hospitalized in March 2001 his blood sugar level was 607 and 
he had symptoms of thirst and weakness.  Private medical 
records from a Doctor Lakheram Singh at Southwest Medical 
Clinic reflected treatment for diabetes.  The veteran 
received treatment in April 2001 from Doctor Singh as follow-
up to the treatment received in the hospital.  The April 2001 
treatment record reflected that the veteran's treatment 
involved medication and return appointments but the doctor 
affirmatively did not indicate diet or activity change.  Dr. 
Singh subsequently treated the veteran in July 2001, December 
2001, March 2002, and September 2002 with no change to his 
diet or activities, although his medication was continued.  
VA treatment records from February 2001 through September 
2002 reflected treatment for diabetes and reports that the 
veteran was prescribed insulin.           

At the October 2001 VA examination the veteran reported that 
he was being treated with diet and 70/30 Insulin.  The 
veteran was prescribed 28 units in the morning and 14 units 
at night.  The examiner diagnosed diabetes mellitus type II 
without evidence of secondary complications, controlled, not 
progressive, and no significant disability.  At the April 
2003 VA examination the veteran reported he was taking NPH 
insulin 70/30, 28 units in the morning and 5 units at night.  
The examiner noted that upon reviewing the record the veteran 
had been repeatedly checked for diabetes and for the most 
part his blood sugar levels have been well controlled.  The 
examiner found no history or documentation of any significant 
complications of diabetes.  The examiner found that the 
veteran was able to walk unassisted but with a marked limp 
due to weakness of his left lower extremity.  Neurological 
examination revealed markedly hyperactive reflexes on the 
left upper and lower extremity due to his previous stroke.  
The examiner diagnosed diabetes mellitus, insulin dependent, 
no significant findings of complications to his diabetes, no 
history of significant findings of complications to his 
diabetes.   

There is no evidence that the veteran has had any regulation 
of activities due to his diabetes.  The Board notes that he 
has experienced some reduced activity but that appears more 
related to residuals from a stroke with some paralysis on his 
left side.  There is also no evidence of any episodes 
requiring hospitalization due to diabetes or further 
complications.  In fact, the examiner in April 2003 found no 
significant clinical findings and no complications with the 
veteran's diabetes.  The veteran's manifestations of diabetes 
involve taking insulin and a restricted diet only, which is 
encompassed in the 20 percent rating.  However, the 
preponderance of the evidence is against a finding that the 
diabetes requires regulation of activities so as to warrant 
the next higher rating of 40 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected diabetes has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  A rating greater than 20 percent for the veteran's 
service connected diabetes associated with herbicide is 
denied. 

First Left Metatarsal

The veteran's service-connected residuals of fracture of 
proximal first left metatarsal has been rated by the RO under 
the provisions of Diagnostic Code 5284.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where a foot injury is moderate.  A rating of 20 percent is 
warranted where the foot injury is moderately severe.  A 
rating of 30 percent is warranted where the foot injury is 
severe.   

The veteran was service connected for residuals of fracture 
of proximal first left metatarsal.  He fell on his left foot 
and bruised his left big toe with severe pain during service.  
The RO assigned a noncompensable rating for this service-
connected disability as there was no evidence the veteran 
continued to suffer residuals from his fracture, initially.  
Later, the veteran was given a VA examination in April 2003.  
At the examination he complained of pain in his left great 
toe.  The veteran also complained of tingling to both feet 
but especially the left foot.  He explained that he uses a 
wheelchair to get around and denied walking on his feet too 
much.  The examiner found no edema of the left foot or ankle 
and good range of motion to the left ankle, foot and all of 
his toes.  The examiner found the veteran was slightly tender 
on the tip of the left great toe.  The examiner found the 
veteran had good sensation and good peripheral pulses of the 
lower extremities.  No deformity and no ulceration were 
present.  The examiner noted that the veteran walked with a 
limp.  The examiner's diagnosis was left great toe pain with 
history of fracture and left hemiparesis secondary to AVM and 
history of seizures.  

The veteran's chief complaint is of pain in his left big toe.  
The examiner objectively found that his left big toe was 
slightly tender to touch.  There are no other symptoms 
related to the in-service fracture.  The Board acknowledges 
that the veteran has weakness in his lower extremities and 
uses a wheelchair; however, these symptoms involve 
hemiparesis which has been linked to his AVM and not his in-
service injury.  The medical evidence demonstrates no 
residuals of the left metatarsal injury except of complaints 
of pain and clinical findings of tenderness.  However, the 
Board believes that it is significant that the veteran's 
complaints of pain appear to be supported by medical examiner 
findings.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that the associated pain results in 
moderate disability so as to warrant a 10 percent rating 
under Code 5284.  

However, a higher rating of 20 percent would not be 
appropriate unless the veteran's in-service injury was 
moderately severe.  In this case the examiner only found 
slightly tender to touch and complaints of pain.  There was 
no edema and his range of motion was good.  There was no 
evidence the toe alone caused the veteran difficulty in 
walking.  Since the left great toe causes no more than 
moderate pain without additional difficulty, the higher 
rating of 20 percent is not appropriate.  

Night Blindness

There does not appear to be a specific Diagnostic Code for 
night blindness, and the RO has by analogy rated the 
veteran's service-connected night under the provisions of 
Diagnostic Code 6009.  Under this regulatory provision, eye 
injury in chronic form is to be rated from 10 to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Minimum rating during active pathology is 10 percent. 

The veteran is service-connected for night blindness he 
experienced in-service.  An October 2001 VA eye examination 
found early cataracts in both eyes, noted history of diabetes 
but found no retinopathy, and noted the history of night 
blindness of unknown etiology.  The examiner found that the 
"exact etiology of cataracts in this case is unknown, but 
more likely than not, the development of cataracts is related 
to advancing age.  The remainder of the ophthalmic 
examination was benign, and no etiology for the history of 
night blindness was found on current examination."  The 
October 2001 examiner was not able to review the C file in 
connection with the examination. 

The veteran was given another VA eye examination in April 
2003.  This time the examiner did review the C file.  The 
April 2003 examiner diagnosed chronic night blindness of 
unknown etiology and cataracts in both eyes.  The examiner 
noted the veteran's history of diabetes mellitus and found 
"no diabetic retinopathy or other ophthalmic complications 
of diabetes found on the current examination."  The April 
2003 examiner commented "[c]urrently, cataracts appear to be 
the primary cause of reduced visual acuity in this case.  The 
exact cause of the cataracts in this case is unknown, but 
more than likely than not the development of cataracts is 
associated with advancing age."  No other significant 
developments were found.    

Due to the fact that a medical examiner has attributed the 
veteran's reduced visual acuity to cataracts associated with 
advancing age, it would appear that a compensable rating for 
the night blindness is not warranted.  However, it also 
appears from the medical record that there is some active 
night blindness pathology.  Under Code 6009, a minimum rating 
of 10 percent is called for during active pathology.  Given 
the medical findings, the Board believes a 10 percent rating 
is warranted.  However, a higher rating is clearly not in 
order in view of the medical examiner's opinion that the 
veteran's impairment of visual acuity is due to the 
nonservice-connected cataracts.      




ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to assignment of a rating in excess 
of 20 percent for service-connected diabetes associated with 
herbicide exposure is not warranted.  To this extent the 
appeal is denied. 

Entitlement to assignment of a rating of 10 percent for 
service-connected residuals of fracture of proximal first 
left metatarsal is warranted.  Entitlement to assignment of a 
rating of 10 percent for service-connected night blindness is 
warranted.  To this extent the appeal is granted.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



